Name: Commission Regulation (EEC) No 1884/89 of 28 June 1989 amending Regulation (EEC) No 2819/79 making imports of certain textile products from certain third countries subject to Community surveillance
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 182/18 Official Journal of the European Communities 29 . 6. 89 COMMISSION REGULATION (EEC) No 1884/89 of 28 June 1989 amending Regulation (EEC) No 2819/79 making imports of certain textile products from certain third countries subject to Community surveillance Whereas it is necessary to extend the surveillance system of Regulation (EEC) No 2918/79 to certain textile products not covered by a movement certificate EUR 1 which originate in Morocco, including the Tangiers duty free zone (categories 6, 7, 8 and 26), HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as last amended by Regulation (EEC) No 1243/86 (2), and in particular Article 10 thereof, Having consulted the advisory committee set up under Article 5 of the said Regulation, Whereas, by virtue of Regulation (EEC) No 2819/79 (3), as last amended by Regulation (EEC) No 609/89 (4), the Commission has established a system of Community surveillance for imports of certain textile products originating in the Mediterranean countries which had signed Agreements establishing preferential arrangements with the Community, that is to say Egypt, Turkey and Malta ; Whereas administrative rules have been established in order to obtain information on the development of trade flows for certain textile products of Moroccan origin ; Whereas these rules concern only certain textile products accompanied by a movement certificate EUR 1 and that there exist appreciable statistical differences between Community import figures and Moroccan export figures indicating a market development likely to cause injury to Community producers of like or directly competing products ; Article 1 The Annex to Regulation (EEC) No 2819/79 is amended as follows : 1 . in categories 6, 7, 8 and 26 the word 'Morocco' marked with an asterix is added to the 'third countries' column ; 2. the wording of the footnote is the following : (*) goods of Moroccan origin, including the Tangiers duty free zone, not accompanied by a movement certificate EUR 1 '. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1989. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 35, 9. 2. 1982, p. 1 . (2) OJ No L 113, 30. 4. 1986, p. 1 . 0 OJ No L 320, 15. 12. 1979, p. 9. (4) OJ No L 66, 10. 3 . 1989, p. 11 .